Order entered January 15, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00755-CR
                                     No. 05-18-00756-CR
                                     No. 05-18-00757-CR
                                     No. 05-18-00758-CR

                                KAMERON HALL, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 1
                                 Dallas County, Texas
     Trial Court Cause Nos. F16-35022-H, F16-35023-H, F16-35024-H & F16-35025-H

                                           ORDER
       We REINSTATE these appeals.

       We ordered the trial court to appoint new counsel to represent appellant. On January 11,

2019, we received the trial court’s appointment. We DIRECT the Clerk to list J. Daniel

Oliphant as appointed counsel for appellant. All future correspondence should be sent to J.

Daniel Oliphant, 3626 N. Hall Street, Suite 622, Dallas, TX 75219.

       On January 10, 2019, court reporter Karren Jones filed a supplemental reporter’s record

with the State’s exhibits. In light of this, we STRIKE volume five of the reporter’s record filed
September 28, 2018. Furthermore, we ORDER court reporter Karren Jones to file State’s

exhibit 81, a DVD offered and admitted at trial, within TEN DAYS of the date of this order.

       The State’s brief is DUE February 6, 2019.



                                                    /s/    LANA MYERS
                                                           JUSTICE